496 So. 2d 764 (1986)
Jeannie CASSADY
v.
MONTGOMERY COUNTY BOARD OF EDUCATION, et al.
85-452.
Supreme Court of Alabama.
October 3, 1986.
Jeannie Cassady, pro se.
Vaughan H. Robison, Robison & Belser, Montgomery, for appellees.
PER CURIAM.
The trial court's dismissal of Plaintiff's claim for want of prosecution is affirmed. The order of dismissal reads as follows:
"The Plaintiff having failed to appear on the date and time of trial and there not being a formal Motion for Continuance filed nor official notice to the Court of the reason for the Plaintiff's non-appearance, this cause is hereby dismissed for want of prosecution."
Unlike the plaintiff in Smith v. Wilcox County Board of Education, 365 So. 2d 659 (Ala.1978), whose only "fault" was described as "inactivity," the instant Plaintiff sought and attained a series of continuances over a period of 20 months, failed to appear at two scheduled pre-trial conferences, and failed to appear on the date the case was set for trial. We hold that the trial court, under these circumstances, did not abuse its discretion in dismissing Plaintiff's claim sua sponta, pursuant to Rule 41(b), A.R.Civ.P. See, also, Selby v. Money, 403 So. 2d 218 (Ala.1981).
AFFIRMED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.